Citation Nr: 1741657	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  17-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disk disease (DDD) of the low back. 

2.  Entitlement to service connection for a right arm disability, to include ulnar nerve damage.

3.  Entitlement to service connection for right arm scaring.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2015 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to service connection for a right arm disability and right arm scaring are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's low back disability was documented during service, and has been recurrent ever since. 


CONCLUSION OF LAW

The criteria for service connection for DDD of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his current DDD of the low back is due to service.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Veteran has a current diagnosis of DDD of the lumbar spine.  See March 2014 Medical Treatment Record at 2.  Further, the Veteran's service treatment records reflect many complaints of back pain over the course of over two years while in service.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's DDD, and his in-service injury. 

The Board finds that the evidence, including the Veteran's competent and credible testimony, shows that the Veteran's low back disability initially began during service and has been recurrent since.  See May 2017 Hearing Transcript at 10.  As such service connection is warranted.


ORDER

Entitlement to service connection for DDD of the lumbar spine is granted. 


REMAND

The Board finds that remand is necessary to afford the Veteran a VA examination for his right arm injury, to include ulnar nerve damage, and his right arm scaring.  The Veteran asserts that he lacerated his arm and incurred nerve damage when he fell on a step while on active duty.  He reports that he had surgery as a result of the injury, but that only the top page of the medical records were available.  See May 2017 Hearing Transcript at 16; see also May 1982 Service Treatment Record at 19.  Accordingly, the Veteran should be afforded a VA examination on remand to address the nature and etiology of the remanded remaining issues on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA medical records and associate them with the Veteran's claims file.

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of his in-service right arm injury and right arm scar.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his right arm disability, to include ulnar nerve damage, and his right arm scaring.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests deemed necessary should be administered. 

Based on review of the record, and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following: 
(a) Please identify (by medical diagnosis) each of the Veteran's right arm disabilities. 
(b) As to each diagnosis found to be present, the examiner should opine whether it is at least as likely as not that such disorder is related to or had its onset in service. 
The examiner should acknowledge and consider Veteran's competent testimony that he lacerated his arm while in service, and required surgery.  See May 2017 Hearing Transcript at 16.
The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

4. Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


